DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: in the last sentence of paragraph 0005, the word -- chambers -- is misspelled (note the word “champers”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25-29 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “RF shield” in the claims is confusing since it is not clear what applicant is trying to claim. It is noted that the specification of the instant claimed invention refers to the shield as a rf shield (paragraphs 0029, 0036 and 0043) but it does not provide clarification as to what makes the shield a radio frequency shield (note that, in the plasma art, “rf” stands for radio frequency).  For example, the specification discloses that the shield is conductive but such characteristic will not make the shield an rf shield. Also, the specification does not disclose that the shield is connected to a rf power.  Clarification and/or correction are/is required.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 25-29, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motokawa, US 2008/0283500 in view of Hanawa et al., US 5,897,712 or Yamazawa et al., US 2011/0094995 or Nishimura et al., US 2010/0269980 or Hoffman et al., US 6,508,198.
Motokawa shows the invention substantially as claimed including a plasma processing apparatus, comprising: a cylindrical dielectric window 15 defining a plasma processing chamber; a cylindrical plasma generating coil 31 disposed about the cylindrical dielectric window, the cylindrical plasma generating coil operable to generate a plasma in the plasma processing chamber when energized with RF energy; an RF cage; a Faraday shield 41/51,52 disposed between the cylindrical plasma generating coil and the cylindrical dielectric window; (see, for example, figs. 1 and 4A-4B, and their descriptions).
Motokawa et al. does not expressly disclose the claimed shield. Hanawa et al. discloses a plasma processing apparatus comprising a dielectric window 40, a coil 38, and a grounded conductive rf shield 102 wrapped around a plasma generating coil, wherein a first azimuthal portion of the conductive RF shield is located a first horizontal distance from a center of the plasma generating coil and a second azimuthal portion of the conductive RF shield is located a second horizontal distance from the center of the plasma generating coil (see, for example, figs. 5, and its description). Also, Hoffman et al. discloses a plasma processing apparatus comprising a dielectric window 110, a coil 130, and a grounded conductive rf shield 510/610/710 wrapped around a plasma generating coil, wherein a first azimuthal portion of the conductive RF shield is located a first horizontal distance from a center of the plasma generating coil and a second azimuthal portion of the conductive RF shield is located a second horizontal distance from the center of the plasma generating coil (see, for example, figs. 6 and 9-10, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Motokawa et al. as to comprise a conductive shield as claimed because such means is known and used in the art as a suitable means for effectively and efficiently control the RF inductive field produce by the antenna, and thereby control the plasma density and uniformity of the process performed within the apparatus.  It should be noted that the conductive shield of the apparatus of Motokawa et al. modified by Hanawa et al. or Hoffman et al., would be disposed wrapping the cylindrical plasma generating coil and disposed between the cylindrical plasma generating coil and the RF cage. It should further be noted that the apparatus of Motokawa et al. modified by Hanawa et al. or Hoffman et al., would comprise the claimed first azimuthal portion of the conductive shield located a first horizontal distance from a center of the cylindrical plasma generating coil, a second azimuthal portion of the conductive RF shield located a second horizontal distance from the center of the cylindrical plasma generating coil, which would provide an asymmetric azimuthal profile so as to generate an azimuthally variable inductive coupling between the conductive RF shield and the cylindrical plasma generating coil when the cylindrical plasma generating coil is energized, and wherein the first horizontal distance can be different than the second horizontal distance.
Regarding claim 25, 27-28 and 33, it should be noted that Hanawa et al. further discloses an adjustment mechanism 108 coupled to the conductive shield, wherein at least a portion of the conductive RF shield is movable relative to the plasma generating coil. Therefore, the apparatus of Motokawa et al. modified by Hanawa et al. or Hoffman et al.: a) would be operable to move the first azimuthal portion of the conductive shield relative to the plasma generating coil, b) is capable of generating an asymmetric disturbance to the coupling between the cylindrical plasma generating coil and the plasma, if the method to be performed within the apparatus requires it, since the amount of RF inductive field produced by the coil can be controlled/adjusted by moving the conductive shield, and c) would be operable to move a portion of the conductive RF shield relative to the cylindrical plasma generating coil.
Concerning claims 26 and 29 it should be noted that the cylindrical dielectric window of the apparatus of Motokawa et al. comprises quartz (paragraph 0025); and the Faraday shield is configured to reduce capacitive coupling between the cylindrical plasma generating coil and the plasma.
Regarding claim 28, the conductive RF shield of the apparatus of Motokawa et al. modified by Hanawa et al. or Hoffman et al. is grounded.
With respect to claims 31-32, it should be noted that the conductive shield of fig. 5 of Hanawa et al. can be moved so that a first azimuthal portion of the conductive shield is bent and/or tilted towards the plasma generating coil. Additionally, in the embodiments of Fig. 6B and Fig. 7A, Hanawa et al. shows a conductive shield 202 and 302, respectively, comprising a first azimuthal portion which bent towards the plasma generating coil.   Furthermore, the conductive shields 610 and 710 of Hoffman et al. (see, figs. 9-10) are bent/tilt towards the plasma generating coil. Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the apparatus of Motokawa et al. modify by Hanawa et al. or Hoffman et al., is capable of having a first azimuthual portion bent or tilt towards the plasma generating coil, if the method to be performed within the apparatus requires it, in order to control the RF induction field, and thereby, control the plasma density and/or plasma characteristics of the process performed inside the processing chamber.  Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the position of the shield portions during routine experimentation depending upon, for example, the desired plasma density/uniformity, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.

Claim 21, 25-29 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa et al., US 5,897,712 in view of Motokawa, US 2008/0283500.
Hanawa et al. shows the invention as claimed including a plasma processing apparatus, comprising: a dielectric window 32/40 defining a plasma processing chamber; a plasma generating coil disposed about the dielectric window, the plasma generating coil operable to generate a plasma in the plasma processing chamber when energized with RF energy; a grounded conductive shield 102 wrapped around the plasma generating coil; (see, for example, fig. 5, and its descriptions).  It should further be noted that in the apparatus of Hanawa et al., a first azimuthal portion of the conductive RF shield is located a first horizontal distance from a center of the plasma generating coil, and a second azimuthal portion of the conductive RF shield is located a second horizontal distance from the center of the plasma generating coil which can provide an asymmetric azimuthal profile so as to generate an azimuthally variable inductive coupling between the RF conductive shield and the plasma generating coil when the plasma generating coil is energized, wherein the first horizontal distance can be different than the second horizontal distance.
  Hanawa et al. does not expressly disclose that the dielectric window and the coil are cylindrical in shape.  However, the configuration of the claimed dielectric window and coil is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Additionally, Hanawa et al. further discloses an embodiment in which cylindrical coil 38 is positioned around a cylindrical dielectric window 36 (see, for example, fig. 10).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coil and the dielectric window of the apparatus of Hanawa et al. as to have a cylindrical shape because such configuration is known and used in the art as a suitable configuration for an inductive plasma processing apparatus. 
Hanawa et al. does not expressly disclose the claimed RF cage, Faraday shield, and the dielectric window being made of quartz.  Motokawa discloses an inductively plasma apparatus comprising a coil 31, a RF cage, a Faraday shield 41/51 disposed between the plasma generating coil and a quartz cylindrical dielectric window 15; (see, for example, figs. 1 and 4A-4B, and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Hanawa et al. as to comprise the claimed RF cage and Faraday shield means, because such means are known and used in the art as suitable means for effectively and efficiently containing the electromagnetic field generated by the coil, and attenuate/reduce the capacitive coupling between the plasma generating coil and the plasma, respectively.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a quartz dielectric window in the apparatus of Hanawa et al., because such material is known and used in the art as a suitable material for effectively and efficiently transmitting the inductively coupled power to generate plasma in the chamber. Furthermore, it should further be noted that the conductive shield of the apparatus of Hanawa et al. modified by Motokawa et al. would wrapped around the plasma generating coil between the plasma generating coil and the RF cage. 
With respect to claims 25, 27-28 and 33, it should be noted that the conductive shield of Hanawa et al. is configured to move towards and away (contracting/expanding) from the coil which can generate an asymmetric disturbance to the coupling between the plasma generating coil and the plasma; at least a portion of the conductive RF shield is movable relative to the plasma generating coil; the conductive shield is grounded; and the apparatus further comprises an adjustment mechanism 108 operable to move a first azimuthal portion of the conductive shield relative to the plasma generating coil.
Concerning claims 31-32, it should be noted that the conductive shield of fig. 5 of Hanawa et al. can be moved so that a first azimuthal portion of the conductive shield is bent and/or tilted towards the plasma generating coil. Additionally, in the embodiments of Fig. 6B and Fig. 7A, Hanawa et al. shows a conductive shield 202 and 302, respectively, comprising a first azimuthal portion which bent towards the plasma generating coil.   Furthermore, the conductive shields 610 and 710 of Hoffman et al. (see, figs. 9-10) are bent/tilt towards the plasma generating coil. Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the position of the shield portions during routine experimentation depending upon, for example, the desired plasma density/uniformity, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.

Response to Arguments
Applicant’s arguments, see page 7, filed 02/24/2022, with respect to the rejection of claims 21, 25-29 and 31-33 over the secondary references of Yamazawa et al. and the Nishimura et al., have been fully considered and are persuasive.  Therefore, the Yamazawa et al. and the Nishimura et al. references have been withdrawn from the rejections of claims 21, 25-29 and 31-33. 
Applicant's arguments, with respect to the 35 USC 112-second paragraph rejection have been fully considered but they are not persuasive. It is noted that applicant amended the claim language so that the term “radio frequency” now reads “RF”. However, as stated in the above rejection, it is well known, in the plasma art, that “RF” stands for radio frequency. The term “RF shield” in the claims is confusing since it is not clear what applicant is trying to claim. Is applicant trying to claim a characteristic of the shield? Is applicant trying to claimed that the shield is connected to a RF power source? It is noted that the specification of the instant claimed invention refers to the shield as a rf shield (paragraphs 0029, 0036 and 0043) but it does not provide clarification as to what makes the shield a radio frequency shield. For example, the specification discloses that the shield is conductive but such characteristic will not make the shield a rf shield. Additionally, there is no disclosure in the specification of a RF power coupled to the shield.
Applicant's arguments, with respect to the Hanawa et el. and the Hoffman et al. references, filed 02/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that figs. 8-10 of the Hanawa et al. reference fails to teach or suggest a first azimuthal portion of the conductive RF shield is located a first horizontal distance from the center of the cylindrical plasma generating coil and a second azimuthal portion of the conductive RF shield is located a second horizontal distance from the center of the cylindrical plasma generating coil, wherein the first horizontal distance is different than the second horizontal distance. The examiner respectfully points out that while the embodiments of figs. 8-10 may not disclose such limitation, the embodiment of Fig. 5 of Hanawa et al. does disclose such limitation.
Applicant argues that Hanawa et al. fails to teach or suggest “a conductive RF shield wrapped around the cylindrical plasma generating coil and disposed between the cylindrical plasma generating coil and the RF cage”. In response to applicant's arguments against the Hanawa et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the Motokawa et al. reference has been relied upon for its disclosure of a conductive RF shield wrapped around a cylindrical plasma generating coil and disposed between the cylindrical plasma generating coil and a RF cage.
Applicant argues that Hoffman et al. fails to teach or suggest a conductive body wrapped around the coil antennas and disposed between such coil and an RF cage. The examiner respectfully points out that the Hoffman et al. reference clearly discloses that the RF shields 510/610/710 do wrap around the plasma generating coil. With respect to the conductive body disposed between the coil and an RF cage, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the Motokawa et al. reference has been relied upon for its disclosure of a conductive RF shield wrapped around a cylindrical plasma generating coil and disposed between the cylindrical plasma generating coil and a RF cage.
Therefore, for at least the above reasons, the rejections of the claims using the Motokawa et al., the Hanawa et al. and the Hoffman et al. references are respectfully maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakayama, US 2017/0194135 is cited because of its disclosure of a plasma processing apparatus comprising a cylindrical dielectric window, a cylindrical plasma generating coil 212 and a RF cage 223. Cho et al., US 2017/0301514 is cited because of its disclosure of a plasma processing apparatus comprising a cylindrical dielectric window 142, a cylindrical plasma generating coil 420 and a Faraday shield 600.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        


August 27, 2022